Case 1:17-cr-00039-WES-LDA Document 90 Filed 11/06/18 Page 1 of 4 PageID #: 589



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

    UNITED STATES OF AMERICA                              :
                                                          :
           v.                                             :       17-cr-00039-WES-LDA
                                                          :
    REYSEAN WILLIAMS and
    LEANDRO GOMES                                         :

                DEFENDANT’S MOTION FOR EXCULPATORY EVIDENCE

            NOW COME the Defendants, by and through counsel, who hereby move the
    Honorable Court to order the Government to disclose all exculpatory and/or impeaching
    material in the prosecution's possession, custody or control or which is otherwise known
    to the Government and/or its agents or which may become known to the State and/or its
    agents through due diligence. Therefore, the Defendants request the Government
    forthwith provide said information, including but not limited to:

        1. All material or information which tends to exonerate the Defendant or which
           would reasonably tend to show that he did not commit any offense alleged in the
           Information;

        2. All material or information which may serve to mitigate punishment;

        3. All material or information which tends to cast doubt on the credibility of any
           prosecution witness including, but not limited to:

                a. Any and all records and information revealing prior or subsequent
                   misconduct, unethical conduct, criminal acts or bad acts;

                b. Records and information that tends to call into question the ability of the
                   witness to observe or recall;

                c. Prior criminal convictions;

                d. The witnesses’ parole or probation status;

                e. Any and all promises, rewards and/or inducements given during the course
                   of the investigation and preparation of this matter by any law enforcement
                   officials, including prosecutors or agents, police or informers, to or on
                   behalf of such witness, or on behalf of a relative of any such witness, or
                   any such consideration or promises expected or hoped for by any such
                   witness, or relative of any witness, at any future time. Such
                   "consideration" refers to anything which arguably could be of value or use
                   to a witness, or relative of the witness, including but not limited to: formal



    	                                             1	
Case 1:17-cr-00039-WES-LDA Document 90 Filed 11/06/18 Page 2 of 4 PageID #: 590



                or informal, direct or indirect, leniency; favorable treatment or
                recommendations or other assistance with respect to any pending or
                potential criminal, parole, probation, pardon, clemency, civil,
                administrative, regulatory, disciplinary or other matter involving the state
                or federal government or agency thereof, any association, (including legal
                association), any other authority, or other parties; civil, criminal or tax
                immunity grants; relief from forfeiture; payments of money, rewards or
                fees, witness fees and special witness fees; provisions of food, clothing,
                transportation, legal services, alcohol or drug related rehabilitation
                services or other benefits; placement in a "witness protection" program;
                informer status of the witness; letters to anyone informing the recipient of
                the witness' or the relative's cooperation; recommendations concerning
                licensing, certification or registration; recommendations concerning
                federal aid or benefits; promises to take affirmative action to help the
                status of the witness or co-defendant, or relative of the witness or co-
                defendant, in a profession, business or employment or promises not to
                jeopardize such status; aid or efforts in securing or maintaining the
                business or employment of a witness, or a relative of the witness; and
                anything else which arguably could reveal any interest, motive or bias of
                the witness in favor of the prosecution or against the defendant or which
                could act as an inducement to testify or to color his testimony;

             f. Copies of all indictments, complaints or informations brought against such
                person by the federal, or any state or local government, all administrative,
                disciplinary, regulatory, licensing, tax, customs, or immigration
                proceedings brought by the federal, or any state or local government, or by
                any regulatory body or association, and, state what counts or actions have
                been the subject of guilty pleas, convictions, consent decrees, dismissals,
                or understandings to dismiss at a future date; the date or dates on which
                pleas of guilty, if any, took place. If the government does not have copies
                of all indictments, complaints, or proceedings, state the dates and places of
                arrests, hearings, indictments, and information, the charges brought, and
                the disposition of those charges or matters so far as it is known to the
                government;

             g. A written summary of all charges or proceedings which could be brought
                by the federal, or any state or local government, but which have not or will
                not or which the witness believes have not or will not be brought because
                the witness is cooperating with or has cooperated with the government, or
                for any reason. Include copies of all memoranda of understanding between
                the government and its witnesses, whether by way of a letter to the
                attorney for a witness or otherwise;
    	




    	                                         2	
Case 1:17-cr-00039-WES-LDA Document 90 Filed 11/06/18 Page 3 of 4 PageID #: 591



              h. Any and all statements -- formal and informal, oral or written -- pertaining
                 in any way to the possible or likely course or outcome of any government
                 action -- state or federal, civil or criminal -- or licensing, matters against
                 the witness;

              i. Any and all threats, express or implied, direct or indirect, or other coercion
                 directed against any witness, or against a relative of such witness; criminal
                 prosecutions, investigations, or potential prosecutions pending or which
                 could be brought against any such witness, or relative of such witness; any
                 probationary, parole, deferred prosecution or custodial status of any such
                 witness, or relative of such witness; and any civil, tax court, court of
                 claims, administrative, or other pending or potential legal disputes or
                 transactions involving any such witness, or relative of such witness or co-
                 defendant, and the state or federal government, any agency thereof or any
                 regulatory body or association or over which the state or federal
                 government, agency, body or association has real, apparent or perceived
                 influence;

              j.   Records of evidence indicating, mental illness or defect or psychiatric
                   care, drug use, or drunkenness of any prospective trial witness, or any
                   other condition able to affect the witness' ability to perceive or remember
                   the events about which the witness is to give testimony at trial.... 	

           The Defendants submit the information requested herein is necessary for a proper
    defense.

           WHEREFORE, the Defendants so move.

                                                         Leandro Gomes
                                                         By his attorney,

                                                         s/MJ Ciresi
                                                         Mary June Ciresi
                                                         238 Robinson St.
                                                         401.455.9600 office
                                                         401.447.5715 mobile
                                                         401.829.4966 fax
                                                         mjciresi@ciresilaw.com




    	                                           3	
Case 1:17-cr-00039-WES-LDA Document 90 Filed 11/06/18 Page 4 of 4 PageID #: 592



                                                        REYSEAN WILLIAMS,
                                                        By His Attorney,

                                                        /s/ Paul DiMaio
                                                        Paul DiMaio, Esq.
                                                        215 Broadway
                                                        Providence, RI 02903
                                                        P: (401) 272-3900
                                                        F: (401) 453-1230
                                                        pauldimaiolaw@cox.net

                                                        REYSEAN WILLIAMS,
                                                        By His Attorney,

                                                        /s/ J. Dixon-Acosta
                                                        J. Dixon-Acosta, Esq.
                                                        215 Broadway
                                                        Providence, RI 02903
                                                        P: (401) 272-3900
                                                        F: (401) 234-1367
                                                        jadaesq@gmail.com



                                      CERTIFICATION

           I hereby certify that this document filed through the ECF system on the 6th day of
    November 2018 will be sent electronically to the registered participants as identified on
    the Notice of Electronic Filing (NEF).

                                                        /s/ Mary June Ciresi




    	                                          4	
